          Case 1:20-cv-03407-JPO Document 6 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANCES KALENDER,
                                Plaintiff,
                                                                     20-CV-3407 (JPO)
                     -v-
                                                                           ORDER
 KEEPCUP LTD,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Defendant was served on May 5, 2020. However, no appearance has been entered on

Defendant’s behalf, and no response to the complaint has been filed in the allotted time. Plaintiff

has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendant or its counsel regarding a response to

the complaint.

       If Plaintiff fails by August 17, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendant, the action may be dismissed for failure

to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: August 3, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
